DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendments filed on 01/14/2021. The amendments filed on 01/14/2021 have been entered. Accordingly Claims 1-6, 8-16 and 18-23 are pending. Claim 17 has been cancelled. The previous rejections of claims 1-6, 8-16 and 18-23 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 01/14/2021.

Allowable Subject Matter
Claims 1-6, 8-16 and 18-23 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or render obvious the following limitation when the claim is taken as a whole: “…compute a critical closing pressure based on the pulsatile cerebral blood flow…” of independent Claim 1 and analogous limitation of independent claims 11 and 21 
Applicant’s arguments from page 2 Claim 1 combination of exemplary prior art of record Berka, Mourad, Czosnyka and Hillman not teaching/suggesting limitation, “compute a critical closing pressure based on the pulsatile cerebral blood flow…” are persuasive. Specifically reference Czosnyka used for the teaching computations of a critical closing pressure (CPP) in the 10/29/2020 Non-Final Action, bases the computations of CPP on arterial blood pressure and flow velocity not the pulsatile cerebral blood flow as disclosed in the amended claims.
Dependent claims 2-6, 8-10, 12-16, 18-20 and 22-23 are allowed at least by virtue of their dependency upon an allowable case claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793